DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive. 
On page 5 of Applicant’s arguments dated 19 July 2022, Applicant states “The drawings have been objected to for not illustrating five stacked layers as defined in claim 6. In response, Applicant submits that the topper 101 is to be considered as a layer and Fig. 1B illustrates five layers.” 
The Examiner respectively continues to disagree that the topper is part of the stack. See at least claim 4 of the current claims which states “a topper element, wherein said topper element covers said two or more  stacks”. It is not possible for the topper element to both cover the stacks and be part of the stacks. Additionally, see paragraph [0081] of the specification dated 10 March 2021 which discloses “In some embodiments, the sleep system is made up of a mattress that has six layers, four layers in the stack 103 and two layers of topper 101. The topper elements may be glued together to create a cool dry and comfortable topper that can be flipped or rotated well on the top for a firmer top feel or moved under the mattress10 and provide a firm or more rigid sleep”. The Examiner suggests cancelling claim 6 as well as deleting the “upper uniform mattress element having a first firmness” limitation in claim 1.
Applicant did not address the rejection of claim 12 under 35 U.S.C. 112(a) from the rejection dated 1 January 2022. The rejection of claim 12 is maintained.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 5 mattress elements in each stack (claim 6), “an upper uniform mattress element” (claim 1),  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4, line 2, the phrase “said topper substantially” should be changed to read - - said topper element substantially - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites the limitation “wherein said stack comprises a topper mattress including a layer of cooling foam of about 3 inches thick, and the remainder of the said mattress elements have a thickness of 2 inches”. Paragraph [0068] of the original disclosure states “mattress 100 may have a one inch softer special cooling and dry foam (118)”. Paragraph [0063] of the original disclosure states “The topper is 3” element which is comprised of a 1” and a 2” elements.” There does not appear to be support for a 3 inch layer of cooling foam since the original disclosure teaches a one inch layer of cooling foam in paragraph [0068]. Additionally, as best understood, the topper is not part of the stack of mattress elements nor one of the mattress elements as claimed. Original claim 4, states “said topper substantially covers said two or more stack of at least three mattress elements”. The wording “the remainder of said mattress elements” implies the topper is considered one of the mattress elements and the wording that “said stack comprises a topper” reads that the topper is part of the stack. Clarification is requested.
Claim 13 depends from claim 12 and is therefore included in the rejection under 35 U.S.C. 112(a). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 11-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a stack of four mattress elements comprising: an upper uniform mattress element…two zonal mattress elements…two uniform mattress elements”. One upper uniform mattress element, two zonal mattress elements and two uniform mattress elements add up to 5 total mattress elements. The claim is indefinite since it is not possible to tell how many elements are actually being claimed.
It is also unclear which element is being referred to as “an upper uniform mattress element” since this element is not taught in the specification, the two uniform mattress elements are already claimed in claim 1, and a topper element (which is not part of the stack) is claimed separately in at least claim 2. 
Claim 1 recites the limitation “four mattress elements as to provide good zonal variation providing support to maintain an aligned spine posture for up to 60% of users when a stiffer one of the two uniform mattress elements is on top and good zonal variation providing support to maintain an aligned spine posture for up to 30% of users when a stiffer one of the two uniform mattress elements is on bottom”. The term “good” in claim 1 is a relative term which renders the claim indefinite. The term “good” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, it is not possible to ascertain the meets and bounds of the limitation “four mattress elements as to provide good zonal variation providing support to maintain an aligned spine posture for up to 60% of users when a stiffer one of the two uniform mattress elements is on top and good zonal variation providing support to maintain an aligned spine posture for up to 30% of users when a stiffer one of the two uniform mattress elements is on bottom” since the total group of users is not defined/known/definite.
Claims 2-4, 6-8, 11-12, and 14-15 depend from claim 1 and are therefore included in the rejection under 35 U.S.C. 112(b). 
Claim 3 includes the limitation “stack of at least three mattress elements”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 includes the limitation “a layer of cooling foam of about 3 inches thick, and a remainder of said mattress elements have a thickness of about 2 inches thick for a total mattress thickness of about 11 inches”. Claim 12 depends from claim 6 that teaches 5 mattress elements in each stack. If 5 mattress elements have a thickness of 2 inches and a topper has a thickness of 3 inches the thickness would equal 13 inches. As discussed further in note 1 and the claim interpretation section, as best understood, the applicant is considering the topper to be included in the stack of five elements. Therefore, the examiner will examine accordingly but correction is required.

Claim Interpretation
Claim 1 includes the limitation “four mattress elements as to provide good zonal variation providing support to maintain an aligned spine posture for up to 60% of users when a stiffer one of the two uniform mattress elements is on top and good zonal variation providing support to maintain an aligned spine posture for up to 30% of users when a stiffer one of the two uniform mattress elements is on bottom”. The limitations include percentages of potential users but there is no requirement for who the users are, how many users there could be, etc. The limitations above, especially in view of the relative terms “good”, are purely functional and provide no structure to the claim.
Claim 1 includes the limitation “an upper uniform mattress element”. Claims 2, 3, 4, 14, and 15 include a “topper element”. Claim 12 includes “a topper mattress”. The specification does not provide support for an upper uniform mattress element which is part of the stack. The drawings only show 4 mattress elements being part of the stack and there is no uniform mattress element positioned above the zonal mattress elements in any of the embodiments which include the uniform mattress elements between the zonal elements. Applicant has claimed that the topper is both part of the stack (claim 12) and also that the topper covers the stack(s) (claim 4). As best understood by the examiner, the topper and the upper uniform mattress element art the same elements and are not part of the stack but rather cover the stack. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 2002-0024023) in view of Schwartz (U.S. Patent No. 5,513,402). 
Regarding Claim 1: Kang discloses a mattress (see at least Figs. 8 and 32-45 of Kang) comprising: a stack of four mattress elements (elements 2 of Kang in a least Fig. 8) comprising: an upper uniform mattress element having a first firmness (element 33 of Kang); two zonal mattress elements (elements 2 of Kang) having an upper section (section comprising holes 601 in Fig. 46 of Kang), a lower section (section comprising holes 605 of Kang) and a midsection (section comprising holes 604 and the middle portion without holes as shown in Fig. 46 of Kang) that is firmer than said upper and lower sections (compare the sections with holes 604, 601, and 605 respectively) and configured to provide support for a hip area of a body of a user side sleeping on said mattress (see the relative positioning of the middle section on the mattress of Kang); said two zonal mattress elements configured to provide support to maintain an aligned spine posture of mid and shoulder areas of said user [one] uniform mattress element[s] (see elements 1(a) or 1(b) of Kang) […]; wherein said [one] uniform mattress element[s] are placed between said two zonal mattress elements (see Fig. 8 of Kang), and a zonal variation in said mattress due to said at least one zonal mattress element can be adjusted by inverting a vertical arrangement of the four mattress elements (via the mattress of Kang being rearrangeable). Kang does not explicitly disclose the zonal variation being adjusted as to provide good zonal variation providing support to maintain an aligned spine posture for up to 60% of users when a stiffer one of the two uniform mattress elements is on top and good zonal variation providing support to maintain an aligned spine posture for up to 30% of users when a stiffer one of the two uniform mattress elements is on bottom. However, as provided above, it is unclear what the meets and bounds of the limitation is since “good” is a relative term and there is not a user pool profile that would help define what features 60% or 30% of the users would have. As best understood, since Kang is capable of being vertically inverted (i.e. rearranged vertically) one having ordinary skill in the art would recognize that from a certain selection of users 60% or 30% respectively would find the respective positionings more preferable than the other. 
Note #1: (see paragraph 11 of the claim interpretation section above in which the examiner states “As best understood, the topper and the upper uniform mattress element art the same elements and are not part of the stack but rather cover the stack.”)
Kang does not disclose two uniform mattress elements wherein said two uniform mattress elements have different firmnesses.
However, Schwartz teaches a core element comprising two uniform mattress elements having different firmnesses (see core elements 17 and 27 shown in detailed view in Figs. 11-14 and having cushion layers 39 and 42 which have different firmnesses of foam as discussed in Col. 9, lines 45-65 of Schwartz). 
One having ordinary skill in the art before the effective filing date would find it obvious to replace the mat 1a or 1b of Kang with a core element comprising different cushion layers for the purpose of providing two different levels of firmness for the user ( Col. 9, lines 45-65 of Schwartz).
Regarding Claim 2: Kang in view of Schwartz make obvious the mattress as defined in claim 1 having a topper element made of two or more elements each providing different firmness levels (elements 5 considered to be topper elements in Fig. 8 of Kang; also see Note #1 above).
Regarding Claim 3: Kang in view of Schwartz make obvious the mattress as defined in claim 1 comprising two or more of said stack of four elements wherein said zonal variation of each of said two or more stack of at least three mattress elements are adjustable independently of each other (see Fig. 8 of Kang which shows different vertical orders of the elements in each side of the mattress). page 3 of 9Appl. No. 17/274,843 Amdt. dated December 7, 2021 Reply to Office Action of June 9, 2021  
Regarding Claim 4: Kang in view of Schwartz make obvious the mattress as defined in claim 3 having a topper element wherein said topper substantially covers said two or more stack of at least three mattress elements to provide continuity for said mattress (see top portion 5 of Kang in Fig. 8 covering the tops of the two stacks).  
Regarding Claim 6: Kang in view of Schwartz make obvious the mattress as defined in claim 1, comprising five mattress elements in each said stack (see at least Fig. 8 of Kang).  
Regarding Claim 11: Kang in view of Schwartz make obvious the system as defined in claim 1, further comprising a layer of cooling foam (any of the layers 2 of Kang considered a cooling foam due to the through holes creating ventilation).  
Regarding Claim 12: Kang in view of Schwartz make obvious the system as defined in claim 6, wherein said stack comprises a topper mattress (see top layer 5 of Kang) including a layer of cooling foam of about 3 inches thick (see elements 2 having through holes which enable ventilation through the foam layers and paragraph 133 of the translation of Kang’s disclosure which states that the thickness of the harness control mat could be 10mm, 15mm, 20mm, 25mm, 30mm, 35mm, 40mm, 45mm, 50mm, 55mm, 60mm, 75mm) and a remainder of said mattress elements have a thickness of about 2 inches […] (see paragraphs 133 of the translation of Kang’s disclosure which states that the thickness of the harness control mat could be 10mm, 15mm, 20mm, 25mm, 30mm, 35mm, 40mm, 45mm, 50mm, 55mm, 60mm, 75mm).
Kang does not explicitly disclose a total mattress thickness of about 11 inches but a change in size of a prior art device is considered a design consideration within the level of skill of one skilled in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). See MPEP 2144.04.   page 4 of 9Appl. No. 17/274,843 Amdt. dated December 7, 2021 Reply to Office Action of June 9, 2021  

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Schwartz, further in view of Torbet et al. (US Patent Pub. No. 2005/0115003), hereinafter referred to as Torbet.
Regarding Claims 7 and 8: Kang in view of Schwartz makes obvious the mattress as defined by claim 1 but does not explicitly disclose a multi-fit pillow; wherein said mattress and pillow are configured to provide support to maintain an aligned spine posture of said user or a solid platform support to maximize the support of the mattress.  
However, Torbet teaches a mattress system comprising zones for aligning the spine of a user comprising a pillow (pillow 20 of Torbet shown in Figs. 7 and 8 of Torbet).
One having ordinary skill in the art before the effective filing date would find it obvious to use a pillow as taught by Torbet with Kang’s invention for the purpose of adding comfort to a user while sleeping while maintaining aligned spine posture. 
Torbet also teaches a foundation (26 of Torbet) which inherently provides support to the mattress. 
One having ordinary skill in the art before the effective filing date would find it obvious to use Kang’s mattress with a foundation as taught by Torbet for the purpose of adding support for the mattress.
 
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Schwartz, further in view of Gross et al. (US Patent Pub. No. 2014/0208517), hereinafter referred to as Gross.
Regarding Claim 14: Kang in view of Schwartz makes obvious the mattress as defined in claim 2, wherein said topper element (layer 50 of Gross) is detachable from said stack and comprises a softer foam element and a stiffer foam element glued together (see paragraphs [0029], [0040] and Fig. 8 of Gross which teaches gluing layers together).
One having ordinary skill in the art before the effective filing date would find it obvious to replace the toppers 5 of Kang with dual sided toppers as taught by Gross for the predictable results of adding further customization options for the user.
Regarding Claim 15: Kang in view of Schwartz makes obvious the mattress as defined in claim 4, wherein said topper element is detachable from said stack and comprises a softer foam element and a stiffer foam element glued together (see paragraphs [0029], [0040] and Fig. 8 of Gross which teaches gluing layers together).
One having ordinary skill in the art before the effective filing date would find it obvious to replace the toppers 5 of Kang with dual sided toppers as taught by Gross for the predictable results of adding further customization options for the user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673